DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Appeal
In view of the Appeal Brief filed on 2 April 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MELVIN C. MAYES/            Supervisory Patent Examiner, Art Unit 1796                                                                                                                                                                                            

	Applicant’s remarks are found persuasive to overcome the rejections as presented at Final.  New grounds of rejection are presented below.

Response to Amendment
	The amendment filed 1 February 2021 fails to comply with 37 CFR 1.121(c)(4)(i) with respect to claim 10 because, as stated in the operative Rule, no claim text shall be presented for any claim in the claim listing with the status of "canceled".  Further the amendment fails to comply with 37 CFR 1.121(c) with respect to claim 20 because the status of this claim is actually “Withdrawn” not “Previously Presented” as indicated in the claim set.  See MPEP 714.  In order to reduce processing time the amendment has been entered.  However, the next amendment must correct the above noted matters with a new claim set in full compliance with 37 CFR 1.121. 
	The Examiner notes the copy of the claims submitted in the Appeal Brief is correct.  However, the presence of the claims in the Brief is not an amendment under Rule 121.  An amendment to the claims must be submitted in response to this Office communication to address the above noted non-compliance issues.

Election/Restrictions
Applicant’s election by original presentation of claims 1-4, 7-9, 11-19, 21, and 22 for the reasons given in the Office action of 2 November 2020 is again noted. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7-9, 11, 13-18, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,413,771 to Arora et al. in view of US Patent Application et al., further in view of US Patent Application Publication 2007/0046418 to Shea, still further in view of US Patent Application Publication 2015/0175826 to Mor et al.
Arora discloses an electrostatically chargeable coating liquid comprising coated solder particles in a dielectric carrier liquid for the manufacture of conductive patterns in electrical devices (Abstract; col. 1, l. 4-24).  The carrier liquid is exemplified as ISOPAR (col. 5, l. 3-10; see spec. ¶ [0035]).  The coated particles comprise a solder, such as Sn/Bi (col. 1, l. 65-67; col. 2, l. 15-24; see spec. (¶¶ [0026], [0111]; see pending claims 7, 8, 14, and 17), coated with a resin and a charge director.  As discussed in Arora, the resins “render the coated particles amenable to treatment with a charge director, so that the particles can be treated with a charge director to render them electrokinetically or electrostatically mobile” (col. 3, l. 10-16).
Useful coating resins for the particles include an ethylene acrylic acid copolymer, identified as A-C 540, 540A, 580, 5120, and 5180 available from Allied Signal Corporation, and a propylene acrylic acid copolymer (col. 2, l. 15-26; col. 2, l. 66 - col. 3, l. 7; see spec. ¶¶ [0047], [0113] and pending claim 9), among others.  As noted in Tulchinski, the AC family of toners (e.g. AC-5120, AC-5180, AC-540, AC-580) are thermoplastic resins (Tulchinski: ¶ [0100]).  Useful charge directors include sodium and calcium fatty acid salts (Arora: col. 4, l. 24-52; see claims 10 and 18).  A specific amount of charge director is not disclosed (see claims 1 and 13).
The particles have a preferred average diameter of from about 0.5 to about 50 µm (col. 2, l. 1-14; see pending claims 2, 3 and 15) and comprise about 2 % to about 90 % by weight of the liquid composition with the balance the liquid carrier (col. 5, l. 3-10; see pending claims 4 and 11).
	The particles are produced by coating of the solder particle with a resin and then dispersing the particles into the carrier liquid (col. 3, l. 61 – col. 4, l. 12; see claim 13), such as an isoparaffin (col. 3, l. 61-col. 4, l. 2).
	The disclosed solders of Arora are not disclosed as having a melting point within the range of about 60 °C to about 100 °C as now claimed.  However, the supporting Shea document discloses known and commercially available solder compounds.  Lead-based solder compounds are known, but as stated in Shea lead-free solders are now known and commercially available to meet new environmental regulations (¶¶ [0019], [0020]).  Specifically disclosed commercially available solders are Indalloy #19, #162, #174, and #8 (see Table 2; see claim 21).  As seen in the specification, Indalloy #174 is a Bi-In-Sn alloy with a melting point of 79 °C (see spec. ¶ [0027]; pending claims 16 and 17).
As noted above Arora does not disclose the amount of charge director in the liquid composition, but does disclose the use of charge directors.  Additionally, Arora discloses various resins for use in the ink composition including ethylene and propylene acrylic acid copolymers, but not ethylene methacrylic acid or propylene methacrylic acid.  
	The supporting Mor document discloses a method of coating metallic particles with a resin to form an electrostatic ink composition (Abstract; ¶ [0019]).  The metallic particles include alloys (¶ [0022]) and may be of any shape (¶ [0023]).  The coating resin is a copolymer of an alkylene monomer and a monomer selected from acrylic acid and methacrylic acid (¶ [0040]), such as copolymers of ethylene and methacrylic acid (¶¶ [0041], [0046], [0049]), specifically NUCREL 599, NUCREL 925, and NUCRL 960 (¶ [0059]; see spec. ¶ [0055]).
Mor also discloses the ink composition usefully contains a charge director (¶¶ [0078], [0079]).  The charge director may be added to impart a charge of positive or negative polarity on the resin-coated conductive metallic pigment particles (¶ [0079]), such as metal salts of fatty acids, metal salts of sulfo-succinates, metal salts of oxyphosphates, metal salts of alkyl-benzenesulfonic acid, metal salts of aromatic carboxylic acids or sulfonic acids, polyoxyethylated alkylamines, lecithin, polyvinylpyrrolidone, and organic acid esters of polyvalent alcohols (¶¶ [0079] – [0084]; see pending claims 18 and 22).  The charge director was added in an amount of from 0.1 wt % to 10 wt % on ink solids (¶ [0096]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a known environmentally friendly solders, such as those disclosed in Shea as Indalloy #19, #162, #174, and #8, because Arora calls for a solder and the supporting Shea document discloses solders that are lead-free, meeting new environmental requirements.  The artisan would see the use of a more environmentally friendly solder as beneficial in Arora’s electrostatically chargeable coating liquid.  As the references and the instant application are concerned with the formation of electrical patterns using conductive metals the application and art are from the same field of endeavor.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use ethylene methacrylic acid copolymers in Arora’s liquid composition as the particle coating resin because Arora specifically teaches an ethylene acrylic acid copolymer as an effective coating resin and Mor teaches that both ethylene-acrylic acid and ethylene-methacrylic acid are alternatives in the relevant art as coating resins for metals in electrostatic liquid coating compositions. The use a known alternative for its known function would have been obvious to the skilled artisan, particularly from structurally similar compositions.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a charge director in Aoroa in an amount as suggested by Mor, such as 0.1 wt% charge director based on ink solids, because Arora discloses the desire to use charge directors in the polymer-coated metal-containing liquid-based composition but fails to disclose an effective amount.  The artisan would have to look to other sources for amounts of the charge director and would look to similar compositions for guidance.  Because Arora and Mor are directly to similar liquid composition having a carrier liquid and metal particles encapsulated inside the resin, the references’ compositions are similar enough to suggest the effectiveness of Mor’s charge director amounts, such as 0.1 wt % based on ink solid, for Arora’s composition.  The artisan would expect these amounts as effective to form an electrostatic coating composition because the ink would be attracted to an electrostatic charge.
This new ground of rejection fully responds to applicant’s traversal as presented in the Brief with respect to the art as previously applied.  As noted in the Brief, Arora does not disclose the amounts of the charge director.  Applicant takes the position that the previously applied Chun document does not disclose the amounts of the charge director based on the solids (see Brief pp. 18-23).  Upon review and further consideration, the Examiner agrees with Applicant’s position.  However, the newly cited Mor reference provides a specific teachings that a charge director is effectively added in an amount of from 0.1 wt % to 10 wt % on ink solids for an electrostatic coating (i.e, ink) composition (¶ [0096]).  Thus the new art rectifies the deficiencies noted in the Brief.
Applicant also traverses the rejection as previously set forth because the resin used in Arora serves a fluxing function, which is not disclosed for the resin in the supporting art (see Brief p. 24).  A review of Arora shows that the coating material is preferable selected for a fluxing function, but this is not a required function (col. 3, l. 17-20).  Art is not limited to its preferred disclosures. Both preferred and non-preferred disclosures are pertinent to a section 103 enquiry.  
Arora teaches the coating materials has hydroxyl or acid groups to make the particles “amendable to treatment with a charge director, so that the particles can be treated with a charge director to render them electrokinetically or electrostatically mobile (col. 3, l. 10-16).”  The resins discussed above and Mor each have the requisite acid group and a similar polymeric structure.  This would provide reasonable expectation of success in making the proposed substitution.  Additionally, the artisan would expect similar function from polymers differing only in the length of the alkyl chain by a single carbon atom (acrylic acid vs methacylic acid) when both are disclosed by the art (i.e., Mor) as alternatives.


Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,413,771 to Arora et al. in view of US Patent Application Publication 2018/0246428 to Tulchinski et al., further in view of US Patent Application Publication 2007/0046418 to Shea, still further in view of US Patent Application Publication 2015/0175826 to Mor et al. as applied to claims 1-4, 7-9, 11, 13-18, 21, and 22 above, and further in view of US Patent Application Publication 2005/0106329 to Lewis et al., Handbook of Imaging Materials to Diamond, pp. 239-247, 254-257 and US Patent Application Publication 2002/0021918 to Yoshino.
Arora and the other references of the base rejection were described above.  The findings of fact and conclusions of law presented above are incorporated here.  Arora discloses preparation of conductive patterns through the use of the particle-dispersed liquid composition using electrostatic deposition.  Arora also teaches use of the particles in an electrostatic process such as that disclosed in US Patent Application Publication 2005/0106329 to Lewis et al. (col. 4, l. 24-32).
Lewis teaches electrostatic deposition processes for applying metal particles from a liquid medium (Abstract).  Effective powders are coated solder powders having an average size of from 1 µm to 100 µm (¶ [0076]).  The coating is a dielectric polymer having an acidic or hydroxyl surface onto which a charge director is subsequently applied (¶ [0076]).  An effective liquid for the depositable composition is Isopar-G (¶¶ [0076] – [0079]).  
The electrostatic surface can be patterned by a process where a charged plate, such as made of amorphous silicon, is selectively discharged by a laser beam (¶¶ [0009], [0086]). The charged pattern is contacted with the particle-containing liquid to form a pattern of the metal particles. The patterned particles are heated in a hot transfer process and pressured to a substrate to form the desired pattern on the substrate (¶¶ [0087], [0088]).
Lewis does not disclose adding the particle-containing liquid to an electrostatic printer cartridge, but the process of Lewis would be recognized by the artisan as an electrophotographic printing process, such as discussed by Diamond (pp. 240-241).  As noted in Diamond, a photoreceptor layer is uniformly charged and then photodischarged in a pattern by exposure to light.  The resultant layer has an electrostatic image pattern that is developed by a liquid medium.  Diamond also teaches the inclusion charge control agents, such as barium stearate and iron naphthenate, among others (section 7.3.3).  Barium stearate and iron naphthenate are disclosed charge adjuvants in the instant specification (spec. ¶ [0066]).
Yoshino discloses a developing unit as part of a printer for developing electrostatic images using an electrostatic ink composition.  As noted in Yoshino, a developing unit is used to develop images formed on a photoconductive drum (Figure 1; ¶¶ [0014] – [0016]).  The use of the developing unit of Yoshino is effective to produce images that have reduced irregularities (¶¶ [0001] – [0003]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to place the electrostatically chargeable coating liquid suggested by Arora and the supporting documents in an electrostatic printer cartridge because Arora refers to Lewis as providing an effective method of producing an electrostatic pattern that can be used to produce the metal pattern using the electrostatically chargeable coating liquid and based on the disclosure in Diamond the artisan would recognize this method an electrophotographic process.  Yoshino discloses an electrostatic printer cartridge containing a liquid medium for forming a pattern using an electrophotographic process.  This printer cartridge is used in a printer having reduced irregularities and, consequently, a more accurate pattern.  Thus, the use of a known printer cartridge, such as disclosed by Yoshino, for forming a pattern using Arora’s electrostatically chargeable coating liquid would have been obvious to give regular patterns of the solder-containing particles.
It would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use one of the disclose charge control agents of Diamond in Arora’s composition because Arora desires an electrostatically chargeable composition that can have either a positive or negative charge (col. 1, l. 26-43).  Diamond teaches additives to a composition that produce the required chargeability, such as charge adjuvants identified as barium stearate and iron naphthenate. 
This rejection as previously applied is traversed for the same reasons give above with respect to the charge director amounts.  Based on the modification of the rejection in light of Mor’s teachings, the rejection is seen as pertinent to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                            4 May 2021